Citation Nr: 0609810	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and his friend


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1958 to 
September 1958. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2004 for additional 
development as the result of the Board's decision to reopen 
the previously disallowed claims for service connection of a 
right shoulder disorder and right elbow disorder.  This 
matter was originally on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Los Angeles, California.

Pursuant to the Board's July 2004 grant of a motion to 
advance, this appeal has been advanced on the docket on the 
showing of good cause.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 

The claims file shows that the veteran has filed VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability) dated in November 2005.  No action has 
occurred on this claim.  Accordingly, this matter is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical opinion evidence of record linking a 
currently diagnosed right shoulder disorder to the veteran's 
service is unpersuasive where service medical records do not 
document any complaints or findings referable to a right 
shoulder disorder; there is also no medical evidence that 
arthritis manifested to a compensable degree within the one-
year presumptive period following the veteran's discharge 
from service.

3.  The evidence clearly and unmistakably shows that the 
veteran entered service with a right elbow disorder resulting 
from a fracture; the evidence shows that the veteran was seen 
in service for his right elbow for which he was medically 
boarded from service; the medical opinion evidence precludes 
a finding that any increase in disability during service was 
due to the natural progress of the disorder.   


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

2.  Residuals of a right elbow fracture were aggravated in 
active service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303, 3.306 
(2005); VAOPGCPREC 3-03.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2001 and 
August 2004, the RO and Appeals Management Center (AMC) 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The Board also recognizes that the August 2004 
VCAA notice specifically requested that the veteran provide 
any evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice pursuant 
to section 3.159(b)(1) provided to the veteran in August 2004 
was not given prior to the first AOJ adjudication of the 
claims, the case was reconsidered again in November 2005 and 
February 2006 and the Supplemental Statements of the Case 
(SSOC) were provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claims would not be prejudicial error to the veteran.  

During the course of this appeal, on March 3, 2006, the Court 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  As for the right shoulder disorder, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  As for the 
right elbow disorder, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award. 

In further regard to VA's duty to notify, the Board notes 
that the RO and the AMC provided the veteran with a copy of 
the January 2002 rating decision, June 2002 Statement of the 
Case (SOC), November 2005 SSOC, and February 2006 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that VA 
treatment records are of record.  The RO scheduled the 
veteran for a travel board hearing, which was held in August 
2003.  The AMC afforded the veteran a VA examination in 
August 2004 and obtained a medical opinion on the etiology of 
the claimed disorders.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.     


II.       Service Connection for Right Shoulder Disorder and 
Right Elbow Disorder

Evidence

The DD Form 214 noted that the veteran's military 
occupational specialty was an "apr pharmacy specialist." 

Service medical records showed that no right shoulder or 
right elbow disorder was identified at the veteran's service 
enlistment examination conducted in February 1958.  A July 
1958 record noted that the veteran reported that he fractured 
his right elbow six years prior, which resulted in a 
deformity and loss of strength.  He currently complained of 
an aching sensation at the "MOC."  The physical examination 
revealed medial deviation of the forearm at the elbow with 
limited extension and strength.  The service examiner 
diagnosed malunion.  A July 1958 radiographic report noted 
that x-rays of the right elbow revealed an old, healed 
supracondylar fracture of the humerus and a healed capitellum 
with some downward displacement.  Another July 1958 record 
noted that the veteran complained that his "arms" ached, 
among other complaints.  No relevant diagnosis was provided.  

A service medical record entry dated in August 1958 noted 
that the veteran fell while playing football at which time he 
injured his "L" [left] shoulder.  The physical examination 
revealed pain over the lateral margin of the "L" clavical.  
The examiner provided a diagnosis of possible clavo-acromial 
separation.  "Acromial-clav" fracture was also noted.  It 
was further noted that the veteran was placed in a splint.  A 
second entry dated in August 1958 noted "cc-fractured 
scapula.  ORTHO" and that this injury was sustained in the 
line of duty.  A third entry dated in August 1958 noted that 
the veteran had a fractured scapula.  Also noted was "D/C 
collar [notation] cuff."  The service examiner indicated 
that x-rays would be checked (no radiograph report of the 
shoulder is of record).  

Service medical records also included an August 1958 clinical 
record that showed that the veteran reported a history of a 
right elbow injury at age "16," which he indicated required 
casting.  He further reported that following removal of the 
cast, he noted a deformity as well as a loss in the ability 
to fully rotate his arm.  Since the injury, he had 
experienced pain in both his wrist and elbow, associated with 
lifting weights in excess of ten pounds.  The service 
examiner noted that x-rays of the right elbow revealed an old 
healed supra-condylar fracture with slight posterior 
displacement of the distal fragment, and a deformity of the 
capitellum with erosion suggesting marked degeneration of the 
cartilage, as well as a malunited fracture of the proximal 
head of the radius with posterior displacement of the 
proximal fragment.  The service examiner diagnosed malunion, 
fracture, neck of radius, right, incurred at age 16, 
manifested by a 25 degrees varus angle of the elbow, a 
limitation of pronation to 60 degrees (normal 90 degrees) and 
supination to 50 degrees (normal 90 degrees), and pain over 
the distal end of the ulna when performing duties requiring 
rotation of the forearm.  The August 1958 Medical Board 
Report noted the same diagnosis and recommended the veteran's 
discharge from service.  On the Report of Medical History, 
the veteran reported that his "arm ha[d] persisted since its 
injury" which caused him to have trouble both in 
"effectiveness capacity" and pain.

A private treatment record dated in May 1981 from Dr. J.S. 
noted that the veteran had an old deformity of the right 
elbow and wrist from childhood trauma.  Private treatment 
records from Drs. J.A., T.J., and J.S., dated from April 1987 
to October 1988 noted no relevant complaints or findings.  
Records from the Social Security Administration indicated 
that the veteran was awarded entitlement to disability 
benefits on account of other disabilities beginning in August 
1988.  VA treatment records dated through December 1992 noted 
complaints of swelling in the right elbow in March 1988 and 
weakness in the right arm in May 1988.  The examiners 
diagnosed arthritis and right elbow sprain.  

The veteran presented testimony at a local hearing before a 
Hearing Officer of the RO in February 1994.  He testified 
that he broke his "right arm" when he was six years old.  
He reported that he had no problems with his right arm prior 
to service. He indicated that he had problems during basic 
training during maneuvers involving machine guns and crawling 
on his elbows on uneven ground.  He maintained that his arm 
was treated with medication and a sling.  He also indicated 
that his service duties of buffing the floors caused his 
elbow to swell and the pain radiated into his shoulder.  He 
testified that after service he applied to the Los Angeles 
Police Department Academy, but he was not able to pass the 
physical portion of the examination on account of his right 
arm.  Thereafter, he found work with Western Carloading, but 
he was not able to work full time because of pain and 
swelling in his arm; he was ultimately terminated.  He 
reported that he was currently taking medication.  The 
veteran apparently reinjured his arm in 1972 and in 1981, 
when he worked as a bus driver.  He testified that he often 
missed work on account of swelling in his right arm from 
turning the steering wheel of the bus.

The veteran presented testimony at a travel board hearing in 
July 1996 that was similar to testimony presented at the 
February 1994 RO hearing.  He clarified that he believed that 
the rigors of basic training aggravated his pre-existing 
"right arm" disorder.  He indicated that there were no 
medical records of treatment from 1958 to 1981.  

In a January 2001 report, Dr. J.S. reported on the veteran's 
history of a childhood fracture that healed with a malunion.  
Dr. J.S. related that the veteran reported that he had 
experienced pain, stiffness, and difficulty with his elbow 
since that time.  X-rays of the right elbow revealed changes 
of traumatic arthritis in all areas of the elbow with 
narrowing of the joint space and build-up of periarticular 
spurs and calcification.  Dr. J.S. provided a diagnosis of 
traumatic arthritis of the right elbow.  

VA treatment records dated through February 2002 showed that 
the veteran complained of right shoulder pain in July 2001.  
An assessment of tendonitis of the right shoulder was noted.  
An August 2001 record noted an impression that the veteran 
sustained trauma to the right shoulder that might have had 
some initial axillary nerve injury that for the most part had 
resolved.  The active problem list noted rotator cuff sprain 
or strain.  An August 2001 radiographic report noted that x-
rays of the right shoulder revealed osteoarthritis of the 
acromioclavicular joint.  A December 2001 record described 
the shoulder injury had been a recent one.

In an April 2002 report, Dr. J.S. noted diagnoses of 
traumatic arthritis of the right elbow and chronic traumatic 
strain/bursitis of the right shoulder.

The veteran presented testimony at a travel board hearing in 
August 2003 that was similar to testimony presented at the 
July 1996 travel board hearing and February 1994 RO hearing.  
In addition, he denied any specific injury to his right elbow 
during service; rather, he maintained that he experienced a 
flare-up of pain and swelling on account of his service 
duties. 

The August 2004 VA examination report showed that the 
examiner reviewed the claims file.  The examiner discussed 
pertinent medical evidence from the claims file.  The veteran 
currently complained of pain, weakness, and stiffness in his 
right shoulder and right elbow.  The examiner noted that x-
rays of the right shoulder revealed no evidence of acute 
right shoulder osseous injury with mild degenerative changes 
of the acromioclavicular joint.  X-rays of the right elbow 
revealed severe degenerative changes at the elbow joint.  The 
examiner provided diagnoses of status post child hood right 
elbow fracture with malunion not service related and status 
post right acromial clavicular fracture, service related.

The examiner noted that there was no evidence of any pre-
existing right shoulder disorder, but a pre-existing right 
elbow disorder was well-documented.  The examiner noted that 
he was "doubtful of aggravation of right elbow 
symptomatology in the service."  The examiner maintained 
that in spite of the fact that very few records after the 
veteran's service mention the right shoulder injury, there 
was no doubt that there was a right shoulder injury in 
service.  The examiner therefore opined that it was as likely 
as not that the right shoulder injury in service had led to 
the current level of disability.  The examiner added that the 
veteran was able to drive a bus for 12 years that 
undoubtedly, in doing so, he aggravated the service-related 
right shoulder injury.  

In September 2005, the AMC asked the VA examiner to clarify 
his opinion as it was the AMC's position that service medical 
records did not mention an injury to the right shoulder.

In an addendum dated in September 2005, the VA examiner again 
discussed pertinent findings from the service medical 
records.  The examiner concluded that the service medical 
records made no mention of an injury to the veteran's right 
shoulder.  The examiner noted that the current radiologic 
diagnosis of right acromioclavicular joint degenerative 
changes was consistent with a prior injury to that shoulder.  
The examiner explained that his prior conclusion in August 
2004 that there was no doubt that the veteran sustained a 
right shoulder injury during service was based on his belief 
that the August 1958 note referring to a left shoulder injury 
(fractured scapula) was, in fact, an injury to the right 
shoulder.  The examiner acknowledged that his contention 
(i.e., the examiner confusing right with left) could not be 
proven and requested that the veteran be given the benefit of 
the doubt. 

In a November 2005 report, Dr. J.S. maintained that the 
veteran's physical duties of military training and military 
service aggravated his right elbow disorder and that the pain 
also spread to his right shoulder.  Dr. J.S. also noted that 
the veteran sustained a separate injury to his "shoulder."  
Dr. J.S. discussed the current examination findings and he 
maintained that he reviewed the Compensation and Pension Exam 
Report (presumably the August 2004 VA examination report).  
Dr. J.S. noted an impression of arthritis of the right elbow 
and arthritis of the right shoulder and acromioclavicular 
joint.  Dr. J.S. opined that the veteran clearly and 
unmistakably entered military service with a pre-existing 
right elbow disorder and that there was an increase in 
service symptomatology that clearly represented a chronic 
worsening of his pre-existing condition.  Dr. J.S. further 
opined that the veteran developed right shoulder symptoms due 
to his shoulder injury while on active duty, and in relation 
to his right elbow disorder, from his military work 
activities that included buffing floors with a heavy buffing 
machine.  

Analysis

	1.  Right Shoulder 

The medical evidence of record shows that the veteran is 
currently diagnosed with arthritis of the acromioclavicular 
joint of the right shoulder.  The August 2004 VA examiner 
linked the current right shoulder disorder to the veteran's 
military service based on a documented injury to what he 
speculated was an erroneous reference to the veteran's left 
shoulder rather than his right shoulder.  The August 2004 VA 
examiner, however, acknowledged that there was no proof that 
the service medical reference to the left shoulder was in 
error.  The Board agrees and finds that the VA examiner's 
opinion cannot constitute competent medical evidence of a 
link between the current right shoulder and an incident of 
the veteran's service without a resort to speculation which 
is not a degree of medical certainty upon which a grant of 
service connection may be based.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (providing that a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  
The other medical opinion of record from Dr. J.S. similarly 
linked the current right shoulder disorder to the veteran's 
service and the physical requirements thereof.  The Board, 
however, also finds Dr. J.S.'s opinion unpersuasive because 
it is based on an inaccurate factual premise that the veteran 
sustained a right shoulder injury during service and that he 
had a symptomatic right shoulder secondary to his right elbow 
disorder.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
The service medical records fail to document any complaints 
or findings referable to the right shoulder in service.  
Therefore, the Board finds that service connection for a 
right shoulder disorder may not be established on the basis 
of the current evidence of record.  

	2.  Right Elbow

The medical evidence of record shows that the veteran is 
currently diagnosed with residuals of a right elbow fracture.  

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  

No elbow disorder was noted on the veteran's service 
enlistment examination report.  According to statements of 
record, including statements contained in service records and 
sworn testimony presented at the RO and Board hearings, the 
veteran does not dispute that he had an elbow disorder 
resulting from a fracture prior to his enlistment into 
service.  The service medical records describe that x-rays of 
the right elbow revealed an "old, healed" fracture with no 
prior documented traumatic injury noted in service.  Thus, 
the veteran's lay history of his medical condition prior to 
service is supported by the medical evidence.  As such, 
although no elbow disorder was identified at the veteran's 
enlistment examination, the evidence shows that the veteran 
clearly and unmistakably entered service with a pre-existing 
elbow disorder.  

In order to rebut the presumption of soundness, however, the 
Board must also find by clear and unmistakable evidence that 
the elbow disorder was not aggravated by service.  The August 
2004 VA examiner opined that he was "doubtful" that the 
veteran's right elbow was aggravated during service.  He 
provided no rationale for his opinion.  Dr. J.S. opined that 
there was an increase in service symptomatology that 
represented a chronic worsening of the right elbow disorder.  
Dr. J.S. indicated that the physical requirements of the 
veteran's service aggravated his right elbow disorder, which 
the Board notes is consistent with service medical records 
that show that the veteran was seen in service for his right 
elbow for which he was ultimately medically boarded from 
service.  

The Board notes that the standard, "clear and unmistakable 
evidence," imposes a very high burden on VA to overcome.  In 
light of Dr. J.S.'s favorable opinion and the fact that the 
August 2004 VA examiner's unfavorable opinion is unenhanced 
by any additional comment for the opinion set forth, the 
Board must find that the presumption of aggravation of the 
elbow disorder is not rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 
(2005); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  Consequently, the presumption of 
soundness is not rebutted, and service connection for 
residuals of a right elbow fracture is warranted. 


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for residuals of a right elbow fracture is 
granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


